Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-8-1999

Beverly Entr Inc v. Trump
Precedential or Non-Precedential:

Docket 98-3222




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Beverly Entr Inc v. Trump" (1999). 1999 Decisions. Paper 194.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/194


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                No. 98-3222

                              Beverly Enterprises v. TRUMP

    The following modifications have been made to the Court's
opinion issued on June 28, 1999, in the above-entitled appeal and
will appear as part of the final version of the opinion:

         1.    Page 4, line 15 - change the comma to an apostrophe.

    2.        Page 4, line 16 - change the comma to an apostrophe.

    3.        Page 4, line 21 - change the comma to an apostrophe.

    4. Page 7, last line of fn. 2 - the period should be on the outside
of the parenthesis.




                                              /s/ P. Douglas Sisk,
                                                        Clerk
Dated: July 8, 1999